DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “(4) adding 200 μl of 8M urea and 50mMTris-HCl (pH 8.0), 5 μl of lM DTT to the solution”. It is not clear whether the solution is the supernatant in step (3) or dissolved pellet in step (3).
Claim 4 recites “(5) adding 200 μl of 8M urea and 50mMTris-HCl (pH 8.0), 20 μl of 0.5M IAM, incubating at room temperature in the dark for 45 min”. It is not clear whether the reagent is added to the supernatant in step (4) or dissolved pellet in step (4).
Claim 4 recites “(6) adding 200 μl of 50mM NH4HCO3 (pH 7.8), performing centrifugation at 14000xg for 15 min, and repeating once;”. It is not clear whether the reagent is added to the supernatant in step (5) or dissolved pellet in step (5). 
Claim 4 recites “(7) renewing an ultrafiltration tube bottom tube, adding 200 μl of 50mM NH4HCO3 (pH 7.8), and according to the ratio of Trypsin to substrate protein at 1:50, adding 40 μl of enzyme solution, and incubating at 37°C for 14-18 h;”. it is not clear how renewing an ultrafiltration tube bottom tube is performed.

Since the limitation of claim 4 is not clear, the limitation of claim 4 cannot be properly searched at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Food Research International, 2017) (YU) in view of Pannell et al. (US 2016/0033511) (Pannell).
in vitro protein nutrition after simulated gastrointestinal digestion based on an LC-MS-MS technique (abstract), comprising of the following steps:
(1) collecting sample, and extracting and isolating protein ingredients (Fig. 1, page 184, par 0);
(2) determining the concentration of proteins (page 184, par 3);
(3) treating before carrying out mass spectrometry: including digestion (page 184, par 2), desalting and blow-drying (lyophilize) of a whole protein solution (page 184, par 5);
(4) LC-MS-MS analysis: a peptide product is obtained by carrying out reversed phase liquid chromatography using a nanoliquid chromatograph mass spectrometer on the digested, desalted and blow-dried samples, and analysis is performed by a nanoliter ion source by tandem mass spectrometry using an LTQ-Orbitrap mass spectrometer (page 184, par 6);
(5) database searching: Mascot software is used to search for individual original spectral files running on a shotgun LC-MS/MS, respectively (page 188, par 0);
(6) data processing: databases are searched for proteins in the contents of intestinal, wherein the specific search sources are the protein databases of dietary proteins. By analyzing the protein data, the following information can be achieved: (i) the digestion of dietary proteins across the whole intestine, and the type and abundance of the identified proteins or peptides (Table 2, page 188, par 0, 6-7).
Since Yu teaches that the sample protein under goes “simulated gastrointestinal digestion”, Yu is silent on collecting content from different intestinal segments. The underlying objective technical problem can be seen as providing protein sample for nutrition evaluation after real gastrointestinal digestion instead of after “simulated gastrointestinal digestion”. Pannell teaches collecting contents from different intestine segment and extracting and isolating protein ingredients after real gastrointestinal digestion (par [0089]) for LC-MS-MS analysis (par [0127] [0166]). It would have been obvious to one of ordinary skill in the art to collecting contents from different intestine segment, in order to evaluate protein nutrition after real gastrointestinal digestion. A person skilled in the art would have been motivated to do so because protein after in 
Further, the contents collected from different intestinal segments inherently contains and reveals (ii) the type and functions of proteins secreted by the host under the induction of the dietary proteins; and (iii) the composition of intestinal microorganisms responding to the dietary proteins and their crosstalk with the host, which are useful in protein nutrition evaluation.
MaxQuant_1.5.8.3 software is well-known platform for mass spectrometry-based proteomics data analysis.
Regarding claim 2, Pannell teaches that wherein the different intestinal segments are selected from duodenum, jejunum, cecum and/or colon (par [0089]).
Regarding claim 3, a BCA kit is a well-known assay kit for protein concentration determination. 
Regarding claim 5, Yu teaches that wherein the desalting of the whole protein solution comprises of the following steps:
(1) redissolving the dried sample with solution B and uniformly mixing (page 184, par 5);
(2) activating a desalting column (C 18 column) with solution A (page 184, par 5);
(3) then activating the desalting column (C18 column) with solution B (page 184, par 5);
(4) pipetting the sample in (1) into the activated column (page 184, par 5);
(5) rinsing the desalting column with solution B (page 184, par 5);
(6) eluting sample on the desalting column with solution A (page 184, par 5);
(7) quantifying the content of sample peptides using a Nanodrop spectrophotometer (page 184, par 5);
 (9) performing blow-drying with a rotary blow dryer for subsequent use (page 184, par 5);
wherein the solution A is an 80% acetonitrile solution containing 0.1% TFA; and the solution B is ultrapure water containing 0.1% TFA (page 184, par 5).

It is conventional to adjust the mass: ensuring the total protein in each centrifuge tube to be the same, and according to the concentration, pipetting a certain amount of volume into a new centrifuge tube.
Regarding claim 6, Yu teaches that wherein the LC-MS-MS analysis comprises of: the desalted and dried sample is redissolved with ultrapure water containing 0.1% TFA, transferred to an inner tube, and loaded into a mass spectrometer (page 186); peptide products are separated by reversed phase liquid chromatography and identified by tandem mass spectrometry with a nanoliter ion source using an LTQ-Orbitrap mass spectrometer, the specific steps are as follows: peptides are acidified with 0.1 % TFA, then a sample solution is injected into the system by an automatic sampler, then a loading buffer is pumped at a flow rate of 75 μI/min, and the sample is automatically loaded along with the loading buffer to the nanoliter liquid chromatograph mass spectrometer equipped with a nano-capturing column (page 186); after 8 min, the peptides are subjected to gradient elution and separation start with 0%-5% of buffer B for 5 min, then 5%-35% of buffer B, the buffer flow rate is 200 nL/min, and the elution time is 90 min (page 186); the remaining peptides are further subjected to gradient elution with 35%-80% of buffer B, and the elution time is 15 m (page 186); the separated peptides are subjected to mass spectrometry scanning on LTQ Orbitrap XL, normalized collision energy of collision-induced dissociation is set to 35.0%, resulting fragments are detected at a normal resolution in a linear ion trap (page 186). The loading buffer is 0.1 % TFA in HPLC grade water (page 186); and the buffer B is 100% acetonitrile, containing 0.1 % TFA in HPLC grade water (page 186).
Substituting TFA with formic acid is obvious to one of ordinary skill in the art because both TFA and formic acid are organic acid. Adjusting the timing is obvious to one of ordinary skill in the art. 
Regarding claim 7, MaxQuant software requires entering the recited parameters. Therefore, entering the cited parameter into MaxQuant would have been obvious to one of ordinary skill in the art.

Regarding claim 9, Yu teaches that wherein the data processing further comprises of performing Turkey’s test between groups to obtain differential proteins, and then obtaining biological processes in which the differential proteins are involved (page 188, par 5).  Tukey's test is based on a formula very similar to that of the t-test. In fact, Tukey's test is essentially a t-test, except that it corrects for family-wise error rate. Pannell teaches that wherein the data processing further comprises of performing t-test between groups to obtain differential proteins, and then obtaining biological processes in which the differential proteins are involved (par [0127] [0181]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797